DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bartholomew (US 2019/0266289) in view of Jain (US 2018/0067945)

   Regarding claim 1, Bartholomew discloses: A system comprising: at least one hardware processor; a non-volatile memory; and a computer-readable medium storing instructions that, when executed by the at least one hardware processor, cause the at least one hardware processor to perform operations comprising: 
obtaining information obtained via a graphical user interface, the information relating to information about interactions by users with a plurality of items rendered in the graphical user interface, the information including a timestamp of a time and date at which the corresponding interaction occurred; (Bartholomew-[0101] Time 306 includes timestamps indicating when a particular interaction with a content item occurred. In FIG. 3, time 306 includes a day of the week, a date in a "month day year" format, and a twenty-four-hour clock time in an "hour minute second" format. Storing time 306 with user interaction data enables organizing the user interaction data according to time periods. Thus, time-based patterns in user interaction with certain content items may be determined. For example, time 306 may be used to organize user interaction data according to meal times in order to determine when a particular content item is most popular.)
 upon detecting a condition that triggers a ranking of items rendered in the graphical user interface, for each item for which the condition applies: calculating a ranking score for the item;  (Bartholomew, [0088], line 13- For example, client interface logic 124 may receive, from a client device, a request for a set of content items; cause the set of content items to be retrieved from database 100 along with corresponding score values; receive adjusted score values for zero or more content items; sort the set of content items; and send the set of content items to the client device. [0079], e.g. line 13- In response to receiving the input, score value determination logic 120 may output score values 114 for content items 112; [0079] Score value determination logic 120 computes score values 114 that respectively correspond to content items 112; [0071] User interaction data 116 refers to digital computer input data that is received as a result of requests and responses that can be correlated to user interaction with content items. [0050], line 3- The visibility of a content item is determined based on a ranking of the content item. In turn, content item rankings are determined based on score values of content items. )
and rendering at least a subset of items for which the condition occurs in the graphical user interface in an order matching the ranking. (Bartholomew  [0093] instead of rendering a first subset of content items 202-212 in visible region 214 and rendering a second subset of content items 202-212 in non-visible region 216, only the first subset of content items 202-212 is rendered. For example, of content items 202-212, only the two content items with the greatest score values may be sent to client device 104 from server computing device(s) 102 via communication session 108; [0094] e.g. line 5- content item 210 has a higher ranking than content item 208 may cause content item 210 to be rendered in visible region 214 instead of non-visible region 216.)
    Bartholomew does not clearly disclose:
applying a decay to the ranking score by applying a Gaussian distribution, using the timestamp of the item as an origin to the Gaussian distribution, to produce a decayed ranking score; ranking the items for which the condition applies based on their respective decayed ranking scores; 
    However Jain discloses:
applying a decay to the ranking score by applying a Gaussian distribution, using the timestamp of the item as an origin to the Gaussian distribution, to produce a decayed ranking score; (Jain, [0064], line 4- recency value may correspond to how recently an associated object was generated, created, posted, sent, received, viewed, or commented on. For example, a recency value associated with an identified object may be determined based on a time or date associated with the object compared with the current time or date. Objects associated with more recent dates may have higher recencyvalue sub-scores than objects associated with dates further in the past. A recency value may be calculated using a decay function, such as a Gaussian decay function, a linear decay function, an exponential decay function, or any other suitable function.)
 ranking the items for which the condition applies based on their respective decayed ranking scores; (Jain, [0005] the social-networking system may send to the client system of a user categorized search results in response to a query received from the client system. The social-networking system may identify a set of objects that match a query and calculate, for each object, category-scores corresponding to a plurality of categories (e.g., a news category, a celebrity category, a commentary category, etc.). Each category-score may be calculated based on a plurality of sub-scores corresponding to a plurality of scoring axes, respectively, each scoring axis corresponding to a particular factor (e.g., recency, textual similarity, author quality, etc.)… The identified objects may be categorized into one of the plurality of categories based on its category-scores, and the social-networking system may send search results referencing the categorized objects to the client system; [0058] objects corresponding to search results may be grouped into various categories and ranked within each category based on multiple axes or factors; [0087] the social-networking system 160 may, for each selected category, rank the search results corresponding to the selected category based on the category-score for the categorized object corresponding to the search result.)
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bartholomew with the teaching of Jain to provide information that is relevant to user's interests and current circumstances, increasing the likelihood that they will find such information of interest. (Jain, [0097]) 
 


   Regarding claim 2, Bartholomew in view of Jain discloses all of the features with respect to claim 1 as outlined above. Claim 2 further recites: where the condition that triggers a ranking of items is a search query matching the items.  (Bartholomew [0065], line 4- Content items 112 may or may not be returned as search results in response to a search request that includes a query; [0088], line 8- Additionally or alternatively, client interface logic 124 may return responses to requests based on content items, score values, and/or adjusted score values received from score value adjustment logic 122 and/or some other logical component of server computing device(s) 102, such as a logical component that interacts with database 100. For example, client interface logic 124 may receive, from a client device, a request for a set of content items; cause the set of content items to be retrieved from database 100 along with corresponding score values; receive adjusted score values for zero or more content items; sort the set of content items; and send the set of content items to the client device.

   Claims 9 and 16 correspond to claim 2, and are rejected accordingly.

   Regarding claim 3, Bartholomew in view of Jain discloses all of the features with respect to claim 1 as outlined above. Claim 3 further recites: wherein the condition that triggers a ranking of items is a browse request to a category that matches the items.  (Bartholomew [0088], line 14- client interface logic 124 may receive, from a client device, a request for a set of content items; cause the set of content items to be retrieved from database 100 along with corresponding score values; receive adjusted score values for zero or more content items; sort the set of content items; and send the set of content items to the client device; [0090] client devices 104-106 include client applications 126-128,,, line 5- Accordingly, client applications 126-128 may be browsers, native apps, or other programs for rendering content items)
  However Bartholomew does not clearly disclose:
   a browse request to a category 
   However Jain discloses:
  a browse request to a category  (Jain [0086] In particular embodiments, the social-networking system 160 may receive, from the client system 130, a request for additional search results associated with a particular category of the plurality of categories. As an example and not by way of limitation, a search-results interface may display search results organized by the selected categories, with a separate list of search results corresponding to each selected category being displayed. In this example, each category may have a button or link that allows a user to search for more search results within a particular category; [0058] objects corresponding to search results may be grouped into various categories and ranked within each category based on multiple axes or factors.)
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bartholomew with the teaching of Jain to provide information that is relevant to user's interests and current circumstances, increasing the likelihood that they will find such information of interest. (Jain, [0097]) 
      Claims 10 and 17 correspond to claim 3, and are rejected accordingly.

   Regarding claim 4, Bartholomew in view of Jain discloses all of the features with respect to claim 1 as outlined above. Claim 4 further recites: 
wherein the calculating a ranking score comprises: normalizing first information about the item; normalizing second information about the item; (Bartholomew [0069] Score values 114 may be computed based on one or more averages of user interaction data 116. For example, a particular score value may be computed based on an average click-through rate and/or an average conversion rate. In some embodiments, a score value is computed based on applying exponentially-decaying weights to one or more averages of user interaction data 116. In some embodiments, one or more normalization factors are applied to the one or more averages of user interaction data 116. For example, the one or more normalization factors may be used to reduce/eliminate outliers, compensate for a small/non-existent set of data points, and/or distinguish visible impressions from non-visible impressions;)
 and calculating the ranking score by multiplying the normalized first information about the item to a first information factor, producing a first product and adding the first product to a second product calculated by multiplying the normalized second information about the item to a second information factor.  (Bartholomew [0137]  random value 402 is related to a score adjustment value by a multiplication operation. For example, adjusted score value 406 may be generated based on the formula "ScoreAdjustmentValuel * random value 402+ScoreAdjustmentValue2"; [0170] In some embodiments, score values 114 are determined based on differentiating between a previous rendering in visible region 214 of output 200 and a previous ility factor may be multiplied to a number of impressions to derive a number of visible impressions, which may be used to compute a score value for the content item; [0053] The method may involve the server computer(s) interacting with a database like the one mentioned above to store intrinsic score values of content items. The server computer(s) may compute the intrinsic score values prior to storing them in the database. The intrinsic score values may be computed using exponentially-decaying weights, normalization factors, and/or the like.  )

     Claims 11 and 18 correspond to claim 4, and are rejected accordingly.

    Regarding claim 5, Bartholomew in view of Jain discloses all of the features with respect to claim 4 as outlined above. Claim 5 further recites: wherein the first information factor and the second information factor add up together to 1.  (Bartholomew, [0055] score adjustment value may be any value, such as a weight value, that can be used to modify the random value and/or the intrinsic score value. [0137] Additionally or alternatively, random value 402 may be used to determine whether all or part of ScoreAdjustmentValuel is combined with ScoreAdjustmentValue2.)

    Claims 12 and 19 correspond to claim 5, and are rejected accordingly.

Claims 6-7, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bartholomew (US 2019/0266289) in view of Jain (US 2018/0067945) in further view of Miller (US 2019/0034102)


  Regarding claim 6, Bartholomew in view of Jain discloses all of the features with respect to claim 1 as outlined above. Claim 6 further recites:
wherein the non-volatile memory is phase-change memory.  (Bartholomew [0188], line 3-Such storage media may comprise non-volatile media and/or volatile media…Common forms of storage media include, for example…, NVRAM)
  However Bartholomew in view of Jain does not clearly disclose:
wherein the non-volatile memory is phase-change memory.  
  However Miller discloses:
wherein the non-volatile memory is phase-change memory. (Miller [0056] the memory device is a block addressable memory device, such as those based on NAND or NOR technologies…single or multi-level Phase Change Memory (PCM)…)
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bartholomew in view of Jain with the teaching of Miller to take advantage of using memory devices that use chalcogenide glass. (Miller, [0056]) 

  Claims 13 and 20 correspond to claim 6, and are rejected accordingly.

  Regarding claim 7, Bartholomew in view of Jain discloses all of the features with respect to claim 1 as outlined above. Claim 7 further recites: wherein the non-volatile memory is spin-transfer torque random access memory.  (Bartholomew [0188], line 3-Such storage media may comprise non-volatile media and/or volatile media…Common forms of storage media include, for example…, NVRAM)
  However Bartholomew in view of Jain does not clearly disclose:
wherein the non-volatile memory is spin-transfer torque random access memory.
   However Miller discloses:
wherein the non-volatile memory is spin-transfer torque random access memory. (Miller [0056] the memory device is a block addressable memory device, such as those based on NAND or NOR technologies…single or multi-level Phase Change Memory (PCM)… or spin transfer torque (STT)-MRAM,) 
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bartholomew in view of Jain with the teaching of Miller to take advantage of using memory devices that incorporates memristor technology (Miller, [0056]) 

  Claim 14 corresponds to claim 7, and is rejected accordingly.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faezeh Forouharnejad whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/F.F. /
Examiner, Art Unit 2166

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166